Case 0:18-cr-60323-RNS Document 52 Entered on FLSD Docket 07/28/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,               )
                                           )
   v.                                      ) Criminal Case No. 18-60323-Scola
                                           )
   Bernd Zalke Rind, Defendant             )

                      Order on Motion for Reconsideration
        Now before the Court is the Defendant Bernd Zalke Rind’s motion for
  reconsideration of the Court’s prior order denying compassionate release. For
  the reasons set forth below, the Court denies Rind’s motion (ECF No. 50).
        Rind asks the Court to reconsider its prior decision in denying his motion
  for compassionate release due to the risks posed by his medical conditions and
  the Covid-19 pandemic. The Court previously denied Rind’s request for release
  partly because he did not support his motion with medical records. Now, he files
  his medical records under seal to support his reconsideration motion.
        His medical records indeed show that he suffers from diabetes and
  hypertension, and he has successfully established that he has these conditions.
  Nevertheless, these conditions are not acute enough to warrant his release after
  serving less than 15% of his sentence. Cf. United States v. Oreste, Case No. 14-
  cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.) (granting compassionate release for
  the Defendant with end-stage renal failure, heart failure, diabetes, and a history
  of respiratory illnesses after he completed 60% of his sentence). Therefore, the
  Court denies his motion for reconsideration.
        Done and ordered at Miami, Florida, on June 28, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
